Title: To George Washington from Thomas Truxtun, 4 February 1796
From: Truxtun, Thomas
To: Washington, George


          
            Sir
            Baltimore 4th February 1796
          
          I do myself the honor to address you, in consequence of Seeing a report of the Marine Committee, of the house of Representatives of the United States, for going on with the building and equipment, of only one 44 and one 36 gun frigate—I presume the 44 building at Philadelphia being raised, my friend Captn Barry has no doubt of that being the 44, that you will order to be Compleated.
          A general and minute Statement, of the materials received in the yard here, for the 36 gun frigate building under my Superintendance (which frigate was this day raised) has been transmitted to the Secretary of war by post, as also a Copy to the Purveyor of public Supplies; this Statement, will Show that we are by far more forward, than the other 36 gun frigate, ordered to be built at New Hampshire, And the white oak timber received long Since and Seasoned, is unquestionably Superior, to any in America, Northward of this Latitude.
          Should it be your pleasure, to order this 36 Gun frigate to be finished; I shall take a particular pleasure, in exerting my Utmost abilities, to have her Speedily Compleated, and in a way that will do honor to the United States. I have the honor to be Sir, with the greatest respect, and attachment to Your person,

and our established Constitution, Your very Obedient and very humble Servant
          
            Thomas Truxtun
          
        